Case 21-11001-JTD   Doc 93-1   Filed 07/30/21   Page 1 of 53




       EXHIBIT A
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 22of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   2 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 1 of 52)
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 33of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   3 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 2 of 52)
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 44of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   4 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 3 of 52)
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 55of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   5 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 4 of 52)
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 66of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   6 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 5 of 52)
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 77of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   7 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 6 of 52)
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 88of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   8 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 7 of 52)
          Case
       CaseCase 21-11001-JTD
                 21-11001-JTD Doc
            2:19-cv-01281-BJR Doc85-3  Filed
                                        Filed07/29/21
                                  93-1 22-1
                              Document        07/30/21
                                             Filed      Page 99of
                                                                of367
                                                         PagePage
                                                   11/01/19        53
                                                                   9 of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 8 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 10
                                                             10of
                                                        PagePage
                                                  11/01/19        367
                                                                of10
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 9 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 11
                                                             11of
                                                        PagePage
                                                  11/01/19        367
                                                                of11
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 10 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 12
                                                             12of
                                                        PagePage
                                                  11/01/19        367
                                                                of12
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 11 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 13
                                                             13of
                                                        PagePage
                                                  11/01/19        367
                                                                of13
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 12 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 14
                                                             14of
                                                        PagePage
                                                  11/01/19        367
                                                                of14
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 13 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 15
                                                             15of
                                                        PagePage
                                                  11/01/19        367
                                                                of15
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 14 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 16
                                                             16of
                                                        PagePage
                                                  11/01/19        367
                                                                of16
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 15 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 17
                                                             17of
                                                        PagePage
                                                  11/01/19        367
                                                                of17
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 16 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 18
                                                             18of
                                                        PagePage
                                                  11/01/19        367
                                                                of18
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 17 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 19
                                                             19of
                                                        PagePage
                                                  11/01/19        367
                                                                of19
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 18 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 20
                                                             20of
                                                        PagePage
                                                  11/01/19        367
                                                                of20
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 19 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 21
                                                             21of
                                                        PagePage
                                                  11/01/19        367
                                                                of21
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 20 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 22
                                                             22of
                                                        PagePage
                                                  11/01/19        367
                                                                of22
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 21 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 23
                                                             23of
                                                        PagePage
                                                  11/01/19        367
                                                                of23
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 22 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 24
                                                             24of
                                                        PagePage
                                                  11/01/19        367
                                                                of24
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 23 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 25
                                                             25of
                                                        PagePage
                                                  11/01/19        367
                                                                of25
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 24 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 26
                                                             26of
                                                        PagePage
                                                  11/01/19        367
                                                                of26
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 25 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 27
                                                             27of
                                                        PagePage
                                                  11/01/19        367
                                                                of27
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 26 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 28
                                                             28of
                                                        PagePage
                                                  11/01/19        367
                                                                of28
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 27 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 29
                                                             29of
                                                        PagePage
                                                  11/01/19        367
                                                                of29
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 28 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 30
                                                             30of
                                                        PagePage
                                                  11/01/19        367
                                                                of30
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 29 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 31
                                                             31of
                                                        PagePage
                                                  11/01/19        367
                                                                of31
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 30 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 32
                                                             32of
                                                        PagePage
                                                  11/01/19        367
                                                                of32
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 31 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 33
                                                             33of
                                                        PagePage
                                                  11/01/19        367
                                                                of33
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 32 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 34
                                                             34of
                                                        PagePage
                                                  11/01/19        367
                                                                of34
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 33 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 35
                                                             35of
                                                        PagePage
                                                  11/01/19        367
                                                                of35
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 34 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 36
                                                             36of
                                                        PagePage
                                                  11/01/19        367
                                                                of36
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 35 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 37
                                                             37of
                                                        PagePage
                                                  11/01/19        367
                                                                of37
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 36 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 38
                                                             38of
                                                        PagePage
                                                  11/01/19        367
                                                                of38
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 37 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 39
                                                             39of
                                                        PagePage
                                                  11/01/19        367
                                                                of39
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 38 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 40
                                                             40of
                                                        PagePage
                                                  11/01/19        367
                                                                of40
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 39 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 41
                                                             41of
                                                        PagePage
                                                  11/01/19        367
                                                                of41
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 40 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 42
                                                             42of
                                                        PagePage
                                                  11/01/19        367
                                                                of42
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 41 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 43
                                                             43of
                                                        PagePage
                                                  11/01/19        367
                                                                of43
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 42 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 44
                                                             44of
                                                        PagePage
                                                  11/01/19        367
                                                                of44
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 43 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 45
                                                             45of
                                                        PagePage
                                                  11/01/19        367
                                                                of45
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 44 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 46
                                                             46of
                                                        PagePage
                                                  11/01/19        367
                                                                of46
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 45 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 47
                                                             47of
                                                        PagePage
                                                  11/01/19        367
                                                                of47
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 46 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 48
                                                             48of
                                                        PagePage
                                                  11/01/19        367
                                                                of48
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 47 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 49
                                                             49of
                                                        PagePage
                                                  11/01/19        367
                                                                of49
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 48 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 50
                                                             50of
                                                        PagePage
                                                  11/01/19        367
                                                                of50
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 49 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 51
                                                             51of
                                                        PagePage
                                                  11/01/19        367
                                                                of51
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 50 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 52
                                                             52of
                                                        PagePage
                                                  11/01/19        367
                                                                of52
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 51 of 52)
         Case
      CaseCase 21-11001-JTD
                21-11001-JTD Doc
           2:19-cv-01281-BJR Doc85-3  Filed
                                       Filed07/29/21
                                 93-1 22-1
                             Document        07/30/21
                                            Filed      Page 53
                                                             53of
                                                        PagePage
                                                  11/01/19        367
                                                                of53
                                                                   53of 77




HAMBURGER DECL. - EXHIBIT 11 (Page 52 of 52)
